          Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 1 of 32




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 HILL & MAC GUNWORKS, LLC,

         Plaintiff,                             Civil No. 1:20-cv-02447-CC

   v.

 TRUE POSITION, INC.

         Defendant.


        ANSWER AND COUNTERCLAIM OF TRUE POSITION, INC.

        COMES NOW Defendant True Position, Inc. and hereby timely Answers

Plaintiff’s Complaint as follows:

                                    FIRST DEFENSE

        Plaintiff’s claims for breach of contract are deficient as a matter of law due to

mutual mistake. The parties believed at the time of contracting that Plaintiff had

accurate and precise manufacturing plans and specifications for parts needed to

assemble a safe, functional firearm with unskilled labor which was not true.

                                  SECOND DEFENSE

        Plaintiff’s claims are deficient as a matter of law due to Plaintiff’s fraud, actual

or constructive, where Plaintiff misrepresented to Defendant that Plaintiff had

                                                                                          1
           Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 2 of 32




accurate and precise manufacturing plans and specifications for a safe, functional

firearm that could be assembled with unskilled labor.

                                 THIRD DEFENSE

      Plaintiff’s claims are deficient as a matter of law due to impossibility whereby

Defendant was unable to manufacture and assemble parts with unskilled labor using

Plaintiff’s faulty manufacturing plans and specifications into a safe, functional

firearm.

                                FOURTH DEFENSE

      Defendant asserts the affirmative defenses of estoppel, failure of

consideration and illegality.

                                 FIFTH DEFENSE

      For a Fifth Defense, Defendant Answers the numbered paragraphs of

Plaintiff’s Complaint, in the order propounded, as follows:

                                          1.

      Defendant can neither admit nor deny the allegations in paragraph 1 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

                                          2.

      Defendant admits the allegations in paragraph 2.


                                                                                    2
         Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 3 of 32




                                          3.

       Defendant admits the allegations in paragraph 3.

                                          4.

       Defendant admits that venue is appropriate and that the parties signed the

Exclusive License Agreement dated January 22, 2019.            Defendant denies the

remaining allegations in paragraph 4.

                                          5.

       Defendant can neither admit nor deny the allegations in paragraph 5 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

                                          6.

       Defendant admits that the parties had an agreement arising out of plans to

assemble and market a firearm.        Defendant denies that Plaintiff successfully

developed the firearm. Defendant can neither admit nor deny the remaining

allegations in paragraph 6 for lack of knowledge or information sufficient to form a

belief as to the truth thereof.

                                          7.

       Defendant admits that the parties made various agreements concerning the

manufacture of parts and assembly of the firearm. Defendant can neither admit nor

deny the remaining allegations in paragraph 7 for lack of knowledge or information
                                                                                 3
         Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 4 of 32




sufficient to form a belief as to the truth thereof.

                                            8.

      Defendant admits the allegations in paragraph 8.

                                            9.

      Defendant denies the allegations in paragraph 9. The agreements between

the parties were made in reliance on Plaintiff’s various misrepresentations including

that it had completed the development of a working firearm and that working and

replacement parts were readily available at specified costs.

                                           10.

      Defendant denies the allegations in paragraph 10. Defendant was unable to

manufacture necessary parts and to assemble a safe, working firearm using the plans

and specifications provided by Plaintiff.        Defendant admits that it expended a

significant amount of time and effort in trying to determine the causes of many

deficiencies in Plaintiff’s plans and specifications. Defendant also admits that it

notified Plaintiff that the original agreements needed to be revised in light of the

changed circumstances.

                                           11.

      Defendant admits that the language of the Agreement speaks for itself.

Defendant denies that the Agreement is enforceable due to Plaintiff’s
                                                                    4
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 5 of 32




misrepresentations and lack of performance.

                                       12.

      Defendant admits that the language of the Agreement speaks for itself.

Defendant denies that the Agreement is enforceable due to Plaintiff’s

misrepresentations and lack of performance.

                                       13.

      Defendant admits that the language of the Agreement speaks for itself.

Defendant denies that the Agreement is enforceable due to Plaintiff’s

misrepresentations and lack of performance.

                                       14.

      Defendant admits that the language of the Agreement speaks for itself.

Defendant denies that the Agreement is enforceable due to Plaintiff’s

misrepresentations and lack of performance.

                                       15.

      Defendant admits that it represented that Defendant could manufacture certain

parts and assemble a properly engineered firearm, and that it would make

commercially reasonable efforts to do so. Defendant denies that it approved or was

otherwise responsible for the accuracy of Plaintiff’s plans and specifications.

Defendant denies the remaining allegations in paragraph 15.
                                                                                 5
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 6 of 32




                                         16.

      Defendant admits that Mac Steil visited its business premises. Defendant

denies that Plaintiff provided Defendant with necessary resources. Plaintiff has

attempted to coerce Defendant into developing and building a firearm, almost

entirely at Defendant’s expense, with products liability claims borne by Defendant,

when Plaintiff misrepresented to Defendant that the firearm had previously been

engineered and developed for mass production.

                                         17.

      Defendant denies that Plaintiff reasonably relied on Defendant when Plaintiff

knew, or should have known, that the firearm had never been properly engineered

and could not be assembled using the parts, plans and specifications supplied by

Plaintiff. Defendant can neither admit nor deny the remaining allegations in

paragraph 17 for lack of knowledge or information sufficient to form a belief as to

the truth thereof.

                                         18.

      Defendant admits that Plaintiff issued a “purchase order” for 500 firearms, but

Defendant denies that Plaintiff intended to pay for the firearms. Moreover,

Defendant was unable to assemble the firearm due to the deficiencies in Plaintiff’s

plans and specifications, and the defects in various parts supplied by others.
                                                                                   6
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 7 of 32




                                           19.

      Defendant admits that the language of the Agreement speaks for itself.

Defendant was unable to assemble the firearm due to the deficiencies in Plaintiff’s

plans and specifications, and the defects in various parts supplied by others.

                                           20.

      Defendant can neither admit nor deny the allegations in paragraph 20 for lack

of knowledge or information sufficient to form a belief as to the truth thereof.

                                           21.

      Defendant admits that it notified Plaintiff that the original plans needed to be

revised in light of the changed circumstances caused by Plaintiff’s failure to provide

adequate plans and specifications for the firearm which could not be assembled as

anticipated.

                                           22.

      Defendant admits that there is a dispute between the parties. Defendant

denies that the Agreement is applicable.

                                           23.

      Defendant denies the allegations in paragraph 23.

                                           24.

      Defendant’s copy of the Complaint does not contain Exhibit “B.” Defendant
                                                                              7
           Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 8 of 32




admits that it sought a revised agreement with Plaintiff in light of Plaintiff’s previous

misrepresentations and inability to provide plans, specifications and parts for a

firearm that was capable of being mass manufactured.             Defendant denies the

remaining allegations in paragraph 24.

                                          25.

       Defendant admits that discussions occurred between the principals for the

parties.

                                          26.

       Defendant denies the allegations in paragraph 26.

                                          27.

       Defendant admits that the referenced notice was provided but denies that the

Agreement is enforceable.

                                          28.

       Defendant admits that the referenced notice was provided but denies that the

Agreement is enforceable.

                                          29.

       Defendant admits that Plaintiff circulated a proposed Termination Agreement

but denies the remaining allegations in paragraph 29.


                                                                                       8
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 9 of 32




                                        30.

      Defendant admits that the parties participated in mediation and that the

disputes between the parties were not resolved. Defendant denies the remaining

allegations in paragraph 30.

                                        31.

      Defendant admits that it prepared a video featuring Christopher Woods for

use in mediation, and that the content of the video was shared with opposing counsel.

Defendant denies the remaining allegations in paragraph 31.

                                        32.

      Defendant denies that the video was made publicly available. Defendant

denies the remaining allegations in paragraph 32.

                                        33.

      Defendant admits the allegations in paragraph 33.

                                        34.

      Defendant admits that the referenced notice was provided but denies that the

Agreement is enforceable.

                                        35.

      Defendant admits that the Agreement is terminated.


                                                                                   9
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 10 of 32




                                         36.

      Defendant denies the allegations in paragraph 36. Defendant was unable to

assemble the firearm due to Plaintiff’s inability to provide plans, specifications and

parts for a firearm that was capable of being mass manufactured.

                                     COUNT I

                                         37.

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-36 above.

                                         38.

      Defendant admits that Plaintiff requested that Defendant manufacture 500

firearms but denies that Defendant could perform due to Plaintiff’s inability to

provide plans, specifications and parts for a firearm that was capable of being mass

manufactured.

                                         39.

      Defendant admits that the language of the Agreement speaks for itself.

Defendant denies that the Agreement is enforceable due to Plaintiff’s

misrepresentations and lack of performance.

                                         40.

      Defendant admits that the language of the Agreement speaks for itself.
                                                                         10
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 11 of 32




Defendant denies that the Agreement is enforceable due to Plaintiff’s

misrepresentations and lack of performance.

                                       41.

      Defendant denies the allegations in paragraph 41.

                                       42.

      Defendant denies the allegations in paragraph 42.

                                   COUNT II

                                       43.

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-42 above.

                                       44.

      Defendant admits that the language of the Agreement speaks for itself.

Defendant denies that the Agreement is enforceable due to Plaintiff’s

misrepresentations and lack of performance.

                                       45.

      Defendant admits that a video was posted and, due to oversight, was briefly

lacking password protection. Defendant does not believe that any third parties

watched the video. Defendant denies the remaining allegations in paragraph 45.


                                                                                 11
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 12 of 32




                                       46.

      Defendant denies the allegations in paragraph 46.

                                       47.

      Defendant denies the allegations in paragraph 47.

                                   COUNT III

                                       48.

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-47 above.

                                       49.

      Defendant denies the allegations in paragraph 49.

                                       50.

      Defendant denies the allegations in paragraph 50.

                                       51.

      Defendant denies the allegations in paragraph 51.

                                       52.

      Defendant denies the allegations in paragraph 52.

                                   COUNT IV

                                       53.

      Defendant restates and incorporates herein by reference its responses to
                                                                            12
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 13 of 32




paragraphs 1-52 above.

                                        54.

      Defendant admits that Plaintiff provided machines, materials, parts, tools and

training, but Defendant denies that Plaintiff performed its obligations under the

agreements between the parties. Defendant denies the remaining allegations in

paragraph 54.

                                        55.

      Defendant denies the allegations in paragraph 55.

                                        56.

      Defendant denies the allegations in paragraph 56.

                                        57.

      Defendant denies the allegations in paragraph 57.

                                        58.

      Defendant denies the allegations in paragraph 58.

                                    COUNT V

                                        59.

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-58 above.


                                                                                 13
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 14 of 32




                                       60.

      Defendant denies the allegations in paragraph 60.

                                       61.

      Defendant denies the allegations in paragraph 61.

                                       62.

      Defendant denies the allegations in paragraph 62.

                                   COUNT VI

                                       63.

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-62 above.

                                       64.

      Defendant denies the allegations in paragraph 64.

                                       65.

      Defendant denies the allegations in paragraph 65.

                                       66.

      Defendant denies the allegations in paragraph 66.

                                       67.

      Defendant denies the allegations in paragraph 67.


                                                                           14
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 15 of 32




                                       68.

      Defendant denies the allegations in paragraph 68.

                                       69.

      Defendant denies the allegations in paragraph 69.

                                  COUNT VII

                                       70.

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-69 above.

                                       71.

      Defendant denies the allegations in paragraph 71.

                                       72.

      Defendant denies the allegations in paragraph 72.

                                       73.

      Defendant denies the allegations in paragraph 73.

                                       74.

      Defendant denies the allegations in paragraph 74.

                                       75.

      Defendant denies the allegations in paragraph 75.


                                                                           15
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 16 of 32




                                   COUNT VIII

                                        76.

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-75 above.

                                        77.

      Defendant admits that it was unable to assemble the firearm due to Plaintiff’s

inability to provide adequate plans, specifications and parts for a firearm that was

capable of being mass manufactured. Defendant denies the remaining allegations

in paragraph 77.

                                        78.

      Defendant denies the allegations in paragraph 78.

                                        79.

      Defendant denies the allegations in paragraph 79.

                                        80.

      Defendant denies the allegations in paragraph 80.

                                        81.

      Defendant denies the allegations in paragraph 81.

                                        82.

      Defendant denies the allegations in paragraph 82.
                                                                                 16
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 17 of 32




                                       83.

      Defendant denies the allegations in paragraph 83.

                                   COUNT IX

                              (No # in Complaint)

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-83 above.

                                       84.

      Defendant denies the allegations in paragraph 84.

                                       85.

      Defendant denies the allegations in paragraph 85.

                                   COUNT X

                                       86.

      Defendant restates and incorporates herein by reference its responses to

paragraphs 1-85 above.

                                       87.

      Defendant denies the allegations in paragraph 87.

                                       88.

      Defendant denies the allegations in paragraph 88.


                                                                           17
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 18 of 32




                                          89.

       Defendant denies all other allegations in Plaintiff’s Complaint not specifically

admitted herein.

       WHEREFORE, Defendant prays that Plaintiff’s Complaint be dismissed and

that all costs be cast upon Plaintiff.

                                 COUNTERCLAIM

       COMES NOW Defendant True Position, Inc. (“True Position”) now moving

as Counterclaimant, and hereby alleges the following Counterclaims against Hill &

Mac Gunworks, LLC (“HMG”) as follows:

                                          1.

       HMG is subject to the jurisdiction and venue of this Court by reason of having

filed this lawsuit.

                                          2.

       True Position is in the business of metal manufacturing and has substantial

experience with manufacturing firearms.

                                          3.

       In 2018, agents of HMG and True Position began discussing the possibility of

True Position manufacturing certain parts and assembling a semi-automatic firearm

promoted by HMG which is a replica of a World War II German rifle.
                                                                                    18
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 19 of 32




                                          4.

      Mac Steil is a member of HMG and acted as its agent.

                                          5.

      In August of 2018, when True Position employees went to Atlanta to meet

with HMG employees, Mr. Steil represented that HMG had a finalized design and

detailed parts specifications for the firearm that was patented and ready for mass

manufacturing.

                                          6.

      In August of 2018, Mr. Steil represented that True Position’s only obligation

would be to manufacture a select number of previously designed parts and to

assemble the firearm which included the use of parts purchased by HMG and

supplied by third parties.

                                          7.

      In August of 2018, Mr. Steil represented that HMG had enough parts for 500

rifles except for the specific parts that True Position was to manufacture. Mr. Steil

stated that HMG had pre-sold 500 rifles. Mr. Steil stated that HMG had expressions

of interest from 2500 other potential purchasers, and that this number of rifles could

be sold immediately.


                                                                                   19
         Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 20 of 32




                                           8.

        Mr. Steil traveled to True Position’s facility in Ogden in approximately

September of 2018. Mr. Steil represented to agents of True Position including Chris

Woods that HMG was at the point of forming a relationship with Brownells, a large

firearms and ammunition supplier. Mr. Steil represented that if HMG could commit

to supply 300 of the rifles per month, Brownells would contract to buy them for

several years.

                                           9.

        In September of 2018, Mr. Steil provided a price list and represented that he

could obtain all of the parts on the price list for a total of $999. One of the key items

that True Position was to supply was the barrel for the rifle. Mr. Steil represented

that the barrels could be obtained at the price of $99 each.

                                          10.

        In reliance on the representations above by Mr. Steil, True Position and HMG

signed the “Exclusive Licensing Agreement” (the “Agreement”) on January 22,

2019.

                                          11.

        After signing the Agreement, True Position learned that all of Mr. Steil’s

representations above were false.
                                                                                      20
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 21 of 32




                                        12.

      Paragraph 4.2 of the Agreement requires True Position to “manufacture…

Licensed Products that meet Specifications in accordance and compliance with good

manufacturing practices prevailing in the industry.”

                                        13.

      Paragraph 1.4 of the Agreement defines “Licensed Product” as “a modernized

Sturmgewehr firearm that falls within the scope of at least one claim of” various

listed patents identified in Appendix A to the Agreement.

                                        14.

      Paragraph 1.4 of the Agreement indicates that “Specifications means a

detailed description of a Licensed Product suitable for commercial sale….”

                                        15.

      Paragraph 4.9 of the Agreement indicates that HMG was required to provide

information and assistance “necessary for the manufacture of Licensed Products.”

                                        16.

      Among other things, HMG promised under paragraphs 4.9 and 1.2 of the

Agreement to provide “information and materials… concepts … designs … [and]

drawings” “necessary for the manufacture of” the firearms.


                                                                               21
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 22 of 32




                                         17.

      HMG completely failed in these obligations and has, to date, failed to provide

the information and materials necessary to mass manufacture the firearm.

                                         18.

      After signing the Agreement, HMG sent True Position various parts,

specifications and equipment.

                                         19.

      In reliance on HMG’s representations that the parts were “suitable for

commercial sale” and that the information “necessary for the manufacture” of the

firearm had been provided, True Position tooled up and started manufacturing

various parts in accordance with the design drawings provided.

                                         20.

      True Position also requested pricing from third parties to secure parts. True

Position then learned that the prices indicated by Mr. Steil were significantly

understated. True Position discovered that it could not get the rifle barrels for $99.

No vendor would even provide a quote for the barrel as designed.

                                         21.

      After True Position manufactured and purchased various parts, True Position

attempted but was unable to assemble the parts into a completed firearm. Even
                                                                           22
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 23 of 32




when True Position performed time-consuming modifications of various parts, True

Position was unable to assemble a firearm that it believed to be merchantable and

safe for its intended use.

                                       22.

      HMG failed to provide properly engineered and manufacturing ready designs.

The plans and part designs provided by HMG were incomplete and incapable of

rapid assembly into a merchantable product.

                                       23.

      The Agreement between True Position and HMG did not contemplate the

need for skilled assembly by a gunsmith with unique modifications to various parts

during the course of each assembly. Moreover, the lack of uniformity in the overall

assembly caused concerns by True Position that the firearm would not be reliable,

safe and merchantable.

                                       24.

      HMG asked True Position to redesign and correct at least eight defects in

certain parts and assemblies. True Position incurred substantial expense for such

development work. The Agreement did not contemplate that True Position would

be required to perform extensive development work. True Position is entitled to be

compensated for the expense thereby incurred.
                                                                                23
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 24 of 32




                                         25.

      In reliance on Mr. Stiel’s representations and the Agreement, True Position

purchased various parts from third parties to be used in the assembly of the firearm.

                                         26.

      In reliance on Mr. Stiel’s representations and the Agreement, True Position

manufactured various parts that were to be used in the assembly of the firearm.

                                         27.

      Due to HMG’s repeated and continuing failure to perform its obligations

under the Agreement, True Position sent notice under paragraph 9.3(c) of the

Agreement that HMG had “defaulted in its obligation to provide all information

necessary for the manufacture of the products under the Agreement and that HMG

had 60 days to cure by providing first article plans or providing plans with which the

products can be manufactured.”

                                         28.

      Despite its receipt of True Position’s notice, HMG failed to cure by

performing its obligations under the Agreement.

                                         29.

      True Position has recently notified HMG to retrieve from True Position’s

premises certain machinery previously supplied by HMG and certain parts
                                                                    24
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 25 of 32




purchased by HMG, failing which True Position will have such items stored at

HMG’s expense.      True Position asserts lien and other rights in parts that it

purchased or modified in reliance on representations of HMG.

                     COUNT I: BREACH OF CONTRACT
                                         30.
      True Position restates and incorporates herein by reference the allegations

contained in paragraphs 1-29 above.

                                         31.

      There was a contract between the parties.

                                         32.

      True Position attempted in good faith to fulfill its obligations under the

contract by purchasing parts, manufacturing parts, attempting to assemble the

firearm and by working to correct various problems in HMG’s design, plan and

specifications.

                                         33.

      True Position produced various parts in conformity with the plans provided

only to discover that the plans were incomplete, incorrect, or inaccurate.




                                                                               25
        Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 26 of 32




                                          34.

       HMG breached its duty under the contract to provide accurate and precise

manufacturing plans and specifications for a safe, functional firearm that could be

assembled with unskilled labor.

                                          35.

       True Position has sustained damages as a natural and probable consequence

of HMG’s breach of contract.

                                          36.

       True Position is entitled to recover damages from HMG for its breach of

contract including without limitation its costs to purchase parts, costs to manufacture

parts, costs spent trying to assemble the firearm, costs to correct deficiencies therein

and lost profits.

                         COUNT II: UNJUST ENRICHMENT

                                          37.

       True Position restates and incorporates herein by reference the allegations

contained in paragraphs 1-36 above.

                                          38.




                                                                                     26
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 27 of 32




      HMG is indebted to True Position for the reasonable value of goods and

services supplied by True Position for the benefit of HMG, for which HMG, in

equity and good conscience, ought to pay True Position.

                                        39.

      Absent payment by HMG to True Position for the reasonable value of goods

and services supplied by True Position to HMG, HMG will be unjustly enriched

                                        40.

      True Position is entitled to recover from HMG under the doctrine of unjust

enrichment.

                  COUNT III: TORT OF ACTUAL FRAUD

                                        41.

      True Position restates and incorporates herein by reference the allegations

contained in paragraphs 1 through 40.

                                        42.

      HMG, by and through its agent, Mac Steil, made false representations to True

Position concerning the ability of the firearm to be mass manufactured using HMG’s

parts, plans, specifications, and the cost of acquiring additional parts needed to

assemble the firearm.


                                                                               27
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 28 of 32




                                        43.

      HMG made the foregoing false representations with the intent to deceive True

Position and to persuade True Position to expend a great deal of money, time and

resources to perfect the design of the firearm and to bear the cost of manufacturing

parts, re-designing parts and assembling the firearm which could not be produced

within the cost structure represented by HMG.

                                        44.

      True Position reasonably and justifiably relied on the foregoing

misrepresentations of HMG which were known by them to be false or which were

recklessly made.

                                        45.

      True Position is entitled to recover compensatory, general and punitive

damages from HMG by reason of HMG’s foregoing fraud.

             COUNT IV: NEGLIGENT MISREPRESENTATION

                                        46.

      True Position restates and incorporates herein by reference the allegations

contained in paragraphs 1 through 45 herein.

                                        47.

      HMG negligently supplied false and inaccurate information to True Position
                                                                              28
            Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 29 of 32




as an inducement to persuade True Position to expend a great deal of money, time

and resources to perfect the design of the firearm and to bear the cost of

manufacturing parts, re-designing parts and assembling the firearm which could not

be produced within the cost structure represented by HMG.

                                             48.

        True Position reasonably relied upon the false and inaccurate information

above provided by HMG.

                                             49.

        As a direct and proximate result of the false and inaccurate information

provided by HMG, True Position has sustained damages in an amount to be proven

at trial.

                                             50.

        True Position is entitled to recover damages from HMG for negligent

misrepresentation.

                           COUNT V: PUNITIVE DAMAGES

                                             51.

            True Position restates and incorporates herein by reference the allegations in

paragraphs 1 through 50.


                                                                                       29
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 30 of 32




                                        52.

       HMG’s foregoing misconduct constitutes willful misconduct, malice, fraud,

wantonness, oppression or that entire want of care which would raise the

presumption of conscious indifference to consequences, thereby entitling True

Position to an award of punitive damages to be determined by the jury in accordance

with O.C.G.A. § 51-12-5.1.

   COUNT VI: ATTORNEYS’ FEES AND EXPENSES OF LITIGATION

                                        53.

      True Position restates and incorporates herein by reference the allegations

contained in paragraphs 1 through 52 herein.

                                        54.

      Pursuant to O.C.G.A. § 13-6-11 and other provisions of Georgia law, True

Position is entitled to recover from HMG its reasonably incurred attorney’s fees and

expenses of litigation by reason of HMG’s bad faith in the transaction and stubborn

litigiousness which has caused True Position to incur unnecessary trouble and

expense.




                                                                                 30
       Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 31 of 32




      WHEREFORE, True Position prays that it be awarded a judgment against

HMG pursuant to this Counterclaim for all damages allowed by law.

      This 7th day of July, 2020.



                                          /s/ David L. Turner
                                          David L. Turner
                                          Georgia Bar No. 004530
                                          Dean R. Fuchs
                                          Georgia Bar No. 279170
SCHULTEN WARD TURNER & WEISS, LLP
260 Peachtree Street
Suite 2700
Atlanta, Georgia 30303
(404) 688-6800




                                                                        31
         Case 1:20-cv-02447-CC Document 11 Filed 07/07/20 Page 32 of 32




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 HILL & MAC GUNWORKS, LLC,

         Plaintiff,                           Civil No. 1:20-cv-02447-CC

   v.

 TRUE POSITION, INC.

         Defendant.


                           CERTIFICATE OF SERVICE

        I certify that I have this day served Plaintiff with a copy of the above and

foregoing Answer and Counterclaim by CM/CEF as follows:

                                   Steven D. Henry
                                 Fox Rothschild LLP
                           999 Peachtree St., NE, Suite 1500
                                Atlanta, Georgia 30309

        This 7th day of July, 2020.
                                                /s/ David L. Turner
                                                David L. Turner
                                                Georgia Bar No. 004530

SCHULTEN WARD TURNER & WEISS, LLP
260 Peachtree Street N.W.
Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Telephone)

                                                                                       32
